



Exhibit 10.15
AMENDMENT NO. 1 TO VOTING AGREEMENT
AMENDMENT NO. 1 TO VOTING AGREEMENT (this "Amendment") dated as of February 13,
2018, by and among Eric Lefkofsky, Green Media, LLC, a Delaware limited
liability company, Bradley Keywell (“Keywell”), Rugger Ventures LLC, a Delaware
limited liability company ("Rugger Ventures"), A-G Holdings, L.P., a Delaware
limited partnership, and Groupon, Inc., a Delaware corporation (the "Company").
RECITALS
WHEREAS, the parties hereto entered into a Voting Agreement dated as of April 4,
2016 (the "Voting Agreement");
WHEREAS, on October 31, 2017, Keywell resigned as a director of the Company;
WHEREAS, in connection with Keywell’s resignation, the parties hereto desire to
release Keywell and Rugger Ventures, an entity owned by Keywell’s wife and
children, from the Voting Agreement such that Keywell and Rugger Ventures shall
no longer be subject to the Voting Agreement;
WHEREAS, New Enterprise Associates 12, Limited Partnership and New Enterprise
Associates, LLC have sold all of their shares of common stock in the Company and
therefore are no longer subject to the Voting Agreement; and
WHEREAS, in accordance with Section 5.02 of the Voting Agreement, the parties
hereto desire to amend the Voting Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the receipt and adequacy of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
1.1    Removal of Keywell and Rugger Ventures. As of the date hereof, each of
Keywell and Rugger Ventures shall no longer be a party to the Voting Agreement.
For the avoidance of doubt, as of the date hereof, neither Keywell nor Rugger
Ventures shall have any rights or obligations pursuant to, and shall no longer
be subject to, the Voting Agreement.
1.2    Limited Effect. Except as specifically amended hereby, the terms and
provisions of the Voting Agreement shall continue and remain in full force and
effect and shall continue to be the valid and binding obligation of the parties
thereto in accordance with its terms. All references in the Voting Agreement to
the “Agreement” shall be deemed for all purposes to refer to the Voting
Agreement, as amended hereby.
1.3    Miscellaneous. Section 5.03 (Counterparts), Section 5.06 (Governing Law;
Jurisdiction; Waiver of Jury Trial), Section 5.07 (Severability) and Section
5.08 (Specific Performance) of the Voting Agreement shall apply to this
Amendment, mutatis mutandis.
















    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.
ERIC LEFKOFSKY, in his individual capacity
/s/ Eric Lefkofsky
Eric Lefkofsky

GREEN MEDIA, LLC
By:
/s/ Eric Lefkofsky
 
Name: Eric Lefkofsky
 
Title: Manager

BRADLEY KEYWELL, in his individual capacity
/s/ Bradley Keywell
Bradley Keywell

RUGGER VENTURES LLC
By:
/s/ Bradley Keywell
 
Name: Bradley Keywell
 
Title: Manager

A-G HOLDINGS, L.P.
By:
A-G HOLDINGS GP, LLC, its general partner
By:
ATAIROS GROUP, INC., its sole member and manager
By:
/s/ David L. Caplan
 
Name: David L. Caplan
 
Title: Authorized Signatory

GROUPON, INC.
By:
/s/ Erin Stone
 
Name: Erin Stone
 
Title: Vice President and Deputy General Counsel, Corporate & Securities








